Chambers of Vincent L. Briccetti

 

Case 7:20 Q7370-VWH 2D nt 51 Filed 08/31/21 Page 1 of 2
ohare h fs or

  

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CLINT EDWARDS,

Plaintiff,
V. . ORDER
JEREMY MANGION, NATHANIEL 20 CV 7370 (VB)

RAWICKI, ADAM SHANER, ASHLYN
MORSE, WILLIAM J. WALSH, and
CHRISTOPHER MELTSAKOS,

Defendants.
we ewe eee eee —oe - ~X

 

On August 30, 2021, plaintiff filed an amended complaint (“AC”). (Doc. #50).

Although plaintiff’s time to file an amended complaint as a matter of course expired on
August 18, 2021, a pro se litigant “should be afforded every reasonable opportunity to
demonstrate he has a valid claim,” Satchell v. Dilworth, 745 F.3d 781, 785 (2d Cir. 1984), and
should be granted leave to amend “at least once when a liberal reading of the complaint gives
any indication that a valid claim might be stated,” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.
2010).

Accordingly, it is HEREBY ORDERED:

1. The Court grants plaintiff leave to file an amended complaint, and accepts the AC
as the operative complaint in this action. |

2, The pending motion to dismiss and motion for judgment on the pleadings are
DENIED WITHOUT PREJUDICE and the Clerk is instructed to terminate the pending motions.
(Docs. ## 33, 34, 47).

3, By September 21, 2021, defendants shall answer, move, or otherwise respond to

the AC.
Case 7:20-cv-07370-VB Document 51 Filed 08/31/21 Page 2 of 2

4. If defendants move to dismiss, plaintiff shall file a single opposition by October
21, 2021. Defendants’ reply, if any, shall be filed by November 4, 2021.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf, Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

Chambers will mail a copy of this Order to plaintiff at the address listed on the docket,
Dated: August 31, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge
